Citation Nr: 0612900	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which granted the veteran's claims 
for service connection for a psychiatric disability (at 30 
percent disability) and a low back disability (at zero 
percent disabling).  

This case was previously before the Board in September 2003 
and July 2004.  At those times, the case was remanded for 
additional evidentiary and procedural development.  After 
this was accomplished, the case was returned to the Board for 
further appellate proceedings.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran initially indicated on his substantive appeal 
forms (VA Form 9) dated in October 1998 and February 1999 
that he did not desire a personal hearing.  In an October 
2005 statement, however, the veteran's representative 
indicated that the veteran requested that a "videoconference 
hearing be scheduled" at the RO.  The veteran himself 
submitted a signed statement to the same effect in January 
2006.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2005).  The 
importance of responding to a request for a hearing is 
recognized under 
38 C.F.R. § 20.904(a)(3) (2005), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.
  
Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran 
for a videoconference hearing at 
the RO.  The veteran should be 
notified of the date, time and 
place of such a hearing by letter 
mailed to his current address of 
record, with a copy to his 
representative.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 




